DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: the specification contains grammatical errors throughout, which are too numerous to be enumerated here.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  the claims contain reference characters which do not afford patentable weight and should thus be deleted.  
At line 3 of claim 1, “comprising” should apparently read –comprising:--.
At line 4 of claim 1, “wind instrument (1, 101, 201, 301, 401) and” should apparently read –wind instrument;--.
At line 5 of claim 1, “comprising” should be deleted.
At line 6 of claim 1, “the wind instrument (1, 101, 201, 301, 401),” should apparently read –the wind instrument;--.
At line 7 of claim 1, “sound and a device” should apparently read –sound; and a device--.
At line 4 of claim 13, “steps:” should apparently read –steps of:--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites that the device for detecting comprises a microphone…and/or a piezoelectric sensor”.  or a piezoelectric sensor as paragraphs [0011] and [0013] provides their use in the alternative (a transmitting device is coupled to either one or the other).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of the wind instrument” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if “means of the wind instrument” is with reference to the previously claimed “wind instrument” or if it is an element of the wind instrument.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “means of the microphone” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-
Claim limitation “means of which a target specification” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if “means of which a target specification” is with reference to the previously claimed “target specification” or if it a separate element/limitation.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to these rejections, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 1 at line 1 recites the limitations "the muscles" and “the connective tissue”.  There is insufficient antecedent basis for these limitations in the claim.
At line 2 of claim 1, it is unclear if the limitations following “in particular” are required by the claim or not.
Claim 1 at line 3 recites the limitation "the consequences".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is indefinite as line 7 recites “a device for evaluating the detected sound” (which the specification equates to a smartphone) and “a device for outputting a response…”, which the specification discloses as a display of the smartphone.  Hence, the claim is indefinite because it claims the smartphone and its display as different devices.  
Claim 1 at line 8 recites the limitation "the person playing the wind instrument".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 3, it is unclear what is intended structurally by the phrase “designed to”.  
At line 4 of claim 3, it is unclear if “a target specification” is the same as or different than “target specifications” recited at line 3 of claim 2 from which claim 3 depends.  
Claim 4 at line 2 recites the limitation "the at least one file relating to at least a portion of the target specifications".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 4, it is unclear what “in each case” is referencing.  
Claim 4 at line 3 recites the limitation "which condition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 3 recites the limitation "the data relayed".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 4, it is unclear which target specification “this target specification” is referencing.  
At line 6 of claim 4, it is unclear what is intended structurally by the phrase “designed to”.  
At line 6 of claim 4, it is unclear which “the condition” is being referenced as line 3 implies more than one condition with the recitation “which condition”.  
Claim 6 at line 4 recites the limitation "the aid".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite as line 1 recites “the device for detecting” (which the specification equates to a microphone) and at line 2 “the microphone”.  Hence, the claim is indefinite because it appears to claim “the device for detecting” and “the microphone” as different devices.  
Claim 8 at line 2 recites the limitation "the data recorded by means of the microphone”.  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 8, it is unclear what is intended structurally by the phrase “designed to”.  
Claim 10 at line 2 recites the limitations "the device for evaluating the recorded sound" and “the recorded sound”.  There is insufficient antecedent basis for these limitations in the claim.
At line 2 of claim 10, it is unclear if “a device (42, 52) for outputting a response” is the same as or different than that recited at line 7 of claim 1.
At line 2 of claim 1, it is unclear if the limitations following “in particular” are required by the claim or not.
At lines 5 and 6 of claim 10, it is unclear if the limitations following “in particular” are required by the claim or not.
Claim 10 is also indefinite as line 4 recites “a mobile data processing device (40), in particular a smartphone (40)” which appears to be the same thing as “a device (40,50) for evaluating the detected sound” in claim 1 and thus claim 10 is indefinite.  
Regarding claim 11, it is unclear if the limitations in parentheses in line 3 are required by the claim or not, and if such is with respect to a number of bends.  
Regarding claim 11, the term “preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Claim 13 at line 1 recites the limitations "the muscles" and “the connective tissue”.  There is insufficient antecedent basis for these limitations in the claim.
At line 2 of claim 13, it is unclear if the limitations following “in particular” are required by the claim or not.
Claim 13 at line 3 recites the limitation "the consequences".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at lines 6-7 recites “data processing device…as evaluation device”.  It is unclear if these two elements are the same or not.  
Claim 13 at line 9 recites the limitation "the playing".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 10 recites the limitation "the at least one file relating to at least a part of the target specifications".  There is insufficient antecedent basis for this limitation in the claim.
At line 12 of claim 13, it is unclear what “in each case” is referencing.  
Claim 13 at line 11 recites the limitation "which condition".  There is insufficient antecedent basis for this limitation in the claim.
At line 12 of claim 13, it is unclear which target specification “this target specification” is referencing.  
At line 14 of claim 13, it is unclear if “a target specification” is the same as or different than “target specifications” recited at lines 10 or 13.  
At line 18 of claim 13, it is unclear what “the data” is being referenced as line 11 recites “relayed data” and line 13 recites “corresponding data”.
Claim 13 at line 18 recites the limitation "the condition specified".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 at line 21 recites the limitation "the result".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at line 4 recites the limitations "the subject" and “the time”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 at line 8 recites the limitations "the at least one recorded subject of an earlier target specification" and “the at least one recorded time of an earlier target specification”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 at lines 9-10 recites the limitations "the at least one recorded subject of an earlier response" and “the at least one recorded time of an earlier response”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 at line 2 recites the limitation "the condition specified for a target specification.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 at line 3 recites the limitation "the subject and time”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (U.S. Pub. No. 2017/0236442).  Regarding claim 1, Okada discloses an apparatus for training the muscles and the connective tissue in the oral cavity and throat of a person, in particular for long-term avoidance of airway and sleep disorders and the consequences thereof (Figs. 1, 4 and 8), comprising: a wind instrument ([0034] and Fig. 3); a device 111/microphone for detecting a sound produced by a person by means of the wind instrument (Fig. 8 and [0118]-[0121]), a device for evaluating the detected sound (smartphone [0185]) and a device (display 110/408) for outputting a response defined as a function of a result of the evaluation to the person playing the wind instrument ([0165], [0173] and [0185] and Figs. 3, 19 and 20).  Regarding claim 2, a smartphone comprises a data storage device ([0119]-[0123] and [0185]) in which at least one file with information is stored which gives target specifications provided for the playing of the wind instrument [0123] (for target specifications see Fig. 9, “you are tensioning too much when changing pitch” and “switch color map of Image A…”).  Regarding claim 3, the device for evaluating (smartphone [0185]) is coupled to the device for outputting (as the screen of the 110/408) is designed to output a message to the person playing the wind instrument by means of which a target specification is given to the person (see Figs. 3, 14, 16, 17 and 20-22 wherein text advice is given to the person playing the instrument). Regarding claim 4 and in view of its indefinite nature, the information in the at least one file relating to at least a portion of the target specifications in each case also specifies which condition must be satisfied by the data relayed from the device for detecting the sound to the device for evaluating so that this target specification is satisfied and in which the device for evaluating is designed to check that the condition is satisfied ([0126], [0130], [0164] and [0165] and Fig. 16 disclose that image information in a display mode indicates when a playing sound condition has been satisfied).  Regarding claim 10, the device for evaluating the recorded sound and the device for outputting a response defined as a function of the result of the evaluation to the person playing the wind instrument is provided by a mobile data processing device (smartphone as noted above), on which a corresponding program is stored ([0127], Figs. 4 and 8, [0146], and [0185]).  Regarding claim 11 and in view of its indefinite nature, the instruments noted in [0141] have a plurality of bends consecutively in succession.  Regarding claim 12, the woodwind instrument [0141] comprises wood at least in sections as an oboe or a bassoon comprises a double reed made of two pieces of wood joined together. 
Regarding claim 13 and in view of its indefinite nature, Okada discloses a method for training the muscles and the connective tissue in the oral cavity and throat of a person, in particular for long-term avoidance of airway and sleep disorders and the 111/microphone (Fig. 8 and [0118]-[0121]), a data processing device as evaluation device (smartphone [0185]), an output device (display 110/408) ([0165], [0173] and [0185] and Figs. 3, 19 and 20) and a data storage device ([0119]-[0123] and [0185]) in which at least one file with information is stored which gives target specifications provided for the playing of the wind instrument [0123] (for target specifications see Fig. 9, “you are tensioning too much when changing pitch” and “switch color map of Image A…”) and wherein the information in the at least one file relating to at least a part of the target specifications specifies in each case which condition must be satisfied by data relayed from the sound recording device to the evaluation device so that this target specification is satisfied, outputting a target specification by the output device (Fig. 16) for perception by the person,  ([0126], [0130], [0164] and [0165] and Fig. 16 disclose that image information in a display mode indicates when a playing sound condition has been satisfied), receiving sound signals by the sound recording device and relaying corresponding data to the evaluation device ([0120] and [0121]), investigating the data to determine whether the condition specified for the output target specification is satisfied by the evaluation device [0126], and outputting a response by the output device for perception by the person as a function of the result of the investigation [0165]). 
Regarding claim 14 and in view of its indefinite nature, the step of outputting a target specification is preceded by: a) receiving an input of the person for selection of a training program [0139], wherein the output target specification is output depending on the input( [0139] and [0173], [0174] and Fig. 20).  Regarding claim 15 and in view of its .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Pub. No. 2017/0236442) in view of Harrison (U.S. Pub. No. 2018/0286363).  Regarding claims 5 and 6, Okada discloses the invention as claimed, see rejection supra; however Okada fails to disclose that the microphone with a transmitter coupled thereto is arranged in or on the wind instrument.  Harrison discloses a system for recording and transcribing music from an instrument to be displayed on a remote device such as a smartphone ([0041]-[0043]), wherein a wind instrument [0045] comprises a microphone 12 and a transmitting device 24 coupled thereto for capturing sound from . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (U.S. Pub. No. 2017/0236442) in view of Harrison (U.S. Pub. No. 2018/0286363) and further in view of Gremo et al. (U.S. Pub. No. 2007/0261540).  Regarding claim 9, Okada and Harrison discloses the invention as claimed, see rejection supra; however the combination fails to disclose explicitly that the wind instrument has a storage device for electrical energy in order to firstly operate the microphone.  Gremo et al. (hereinafter Gremo) discloses an electronic wind instrument [0004], as likewise disclosed by Okada, wherein the wind instrument, or “controller” 105 comprises an enclosure 250 for a circuit board [0027], wherein the circuit board enclosure [0059] has a storage device/battery/back-up battery ([0064] and Fig. 6B) in order to power and operate the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791